DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment filed 02 March 2022 has been considered and entered. Accordingly, claims 9-16 and 21-32 are pending in this application. Claims 1-8 and 17-20 are cancelled; claims 21-32 are new; claims 9, 15, and 16 are currently amended; claims 10-14 are original.
Claims Warning
Applicant is advised that should claims 9, 10, 14, and 15 be found allowable, claims 29-32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
More specifically, claim 9 recites a “computing apparatus”, however the only component of the computing apparatus is “one or more computer readable storage media.” The media store program instructions to be executed by a processor, however, the processor is not recited as part of the apparatus. As such, claim 9 is nothing more than the “one or more computer readable storage media comprising program instructions” as recited in claim 29. 
Claims 30-32 recite the same features as claims 10, 14, and 15, and are thus substantial duplicates thereof for the same reasons as claim 29.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 9, 21, and 29, the claims recite “the second data protection level corresponding to the second data protection level” [emphasis added]. It is unclear what applicant is attempting to limit here as the claim states that the second data protection level corresponds to itself, which would appear to be inherently self-evident. Applicant may have intended the claim to state “the second data protection level corresponding to the second data protection status”, so as to refer to the protection status of the second index database in the same manner as is previously recited with respect to the first data protection status with the first data protection level in the first index database. For the purpose of examination, the claim has been interpreted as “the second data protection level corresponding to the second data protection status”.
As to claims 10-16, 22-28, and 30-32, the claims inherit the deficiencies under 35 USC §112 as set forth with respect to claims 9, 21, and 29 above without curing them. Accordingly, claims 10-16, 22-28, and 30-32 are rejected for the same reasons as claims 9, 21, and 29 above.

Allowable Subject Matter
Claims 9, 21, and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and also for claim 29, to have claim 9 be rewritten to include additional components of the apparatus so as to not allow claim 29 to be a substantial duplicate of.

The following is a statement of reasons for the indication of allowable subject matter:  .
The closest prior art of record Bhogal (US 8,638,385 B2), discloses constructing a first  data store for storing data that is accessible when the computing apparatus has a first protection status, , the first  data store having a first data protection level, the first data protection level corresponding to the first protection status (Fig. 8; Col. 36, Lines 1-67, A data store stores data corresponding to sessions and includes data that is only accessible when the device has a first protection status corresponding to a given session.);
 the data store having a second data protection level, the second data protection level corresponding to the second data protection level (Fig. 8; Col. 36, Lines 1-67; Col. 37, Lines 12-26, The data store stores data accessible when the device is in a second protective status, e.g. in a different session or unlocked, and thus having a second data protection level.);

identify data for  storing, where the data is classified as a data type from a plurality of data types (Col. 36, Lines 1-19, e.g. data corresponding to a given session); and
 store the data identified for  storing in at least one of: the first index database and the second index database, based on the data type of the data (Col. 36, Lines 1-19 and 40-67, Storage and accessibility into the first data store is based on the data corresponding to the given session.).
Bhogal does not disclose constructing multiple index databases for only indexing data accessible when the device is in respective protection statuses, encrypting the second index database based on the second data protection level, and indexing data in an index database based on the type of the data as claimed. 
Colwell et al. (US 2014/0289223 A1) discloses creating and generating multiple index databases to store data based on the type of data (Fig. 5; [0021]-[0023]; [0039]; [0053], Local applications on a device have respective local indexes that are created and maintained, and can be searched simultaneously and results merged into a single displayed result set.). However, Colwell does not disclose or suggest storing only data in said index databases that is accessible only based on a protection status and having a protection level corresponding protection status as claimed.
Lei et al. (US 2010/0121856 A1) discloses generating and encrypting a single index having multiple privacy level set therein (Fig. 3; [0010]; [0024]-[0029]). Encryption can be performed in multiple manners accordance with the respective privacy level, e.g. analogous to a corresponding claimed protection level ([0091]). Encryption does not correspond to protection status of the device like as claimed.
While the various prior art discloses storing data in accordance with different protection levels, indexing data in different databases based on different data types, and encrypting index data based on privacy levels, the prior art does not disclose or render obvious the specific combined features of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandyopahyay et al. (US 2012/0009896 A1) discloses controlling access to stored data based on different protection statuses of a device and changes thereto (Fig. 7; [0100]; [0101], A device in an above-lock, i.e. locked, protection status, having a user using a camera application desiring to view pictures which requires unlocking the device, transitioning the device from state 730 to state 740 to unlock it. Figs. 3A, 3B and 7, #750; [0072]; [0109], After the protection status has changed to unlocked, the user can utilize the camera roll feature (Fig. 3B) of the original camera application (Fig. 3A and 3B) to send queries to the data store they reside in to retrieve and view them in the camera roll.).
Yang et al. (CN 102393805 A) discloses determining a protection status of a personal device ([0035]) and sending one or more queries to one or more index databases in accordance with the protection status of the personal device to determine if the user is attempting to use the search function, and if passing, simultaneously unlocking the device and submitting the query to the index databases to determine results ([0036]; [0038]; [0039]).
Gunnarson et al. (US 8,510,846 B1) discloses generating an index for storing encrypted application data from multiple applications in a common data store.
Mattsson et al. (US 9,785,786 B2) discloses indexing partially overlapping data across multiple indexes, wherein each index has an associated level of access right, and directing a query from a user to an appropriate index based on the user’s level of access right to that matching an index.
Jin et al. (US 10,146,949 B2) discloses encrypting portions of an electronic document and adjusting display based on access rights to the encrypted portions.
Fuerst et al. (US 2009/0063490 A1) discloses searching multiple database index structures based on user authorization and combining results from the structures.
Khawand et al. (US 10,630,630 B1) discloses determining a user device is in a locked state and presenting limited application information if so, and enabling access to all application information upon selecting to unlock the device.
Choy et al. (US 5,960,194) discloses generating multiple indexes and storing data in respective indexes based on properties of the data used to partition the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167